Citation Nr: 1312594	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-30 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the residuals of a gallbladder disorder, to include as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for Barrett's esophagus, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2011, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

Subsequently, the Board remanded this matter for additional development in a March 2012 decision.  

Additional evidence has been associated with the claims file since the last supplemental statement of the case was issued in August 2012, which has not been considered by the RO and for which the Veteran has not submitted a waiver.  However, the additional material, including VA treatment records dated in July 2011 and March 2012 found in his "eFolder" computer file on the Virtual VA system, are either not pertinent to the claims currently on appeal or duplicative of information already found in the claims file.  Therefore, the Board finds that the Veteran is not prejudiced by the Board's initial consideration of this evidence in adjudicating the claims currently on appeal.  38 C.F.R. § 20.1304(c).  

The issue of service connection for tumors, skin lesions, and burn scars due to exposure to radiation has been raised by the Veteran's signed statement of April 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran was exposed to ionizing radiation during service or qualifies as a radiation-exposed veteran.  

2.  The Veteran has been diagnosed with status post cholecystectomy for cholelithisis and Barrett's esophagus.  

3.  Cholecystectomy, cholelithisis and Barrett's esophagus are not recognized by the VA as having a positive association with radiation exposure or as radiogenic diseases, and the Veteran has not submitted competent scientific or medical evidence that his status post cholecystectomy for cholelithisis and Barrett's esophagus are radiogenic diseases.  

4.  Removal of a gallstone and the gallbladder and Barrett's esophagus were not present until many years after service and there is no credible evidence that either of these conditions is related to the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the residuals of a gallbladder disorder, to include as due to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2012).  

2.  The criteria for establishing service connection for Barrett's esophagus, to include as due to exposure to ionizing radiation, have not been met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in August 2009 and March 2012.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, the claims were reviewed and denied in an August 2012 supplemental statement of the case.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence dated in August 2009.  

In any event, the Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

The duty to assist also has been fulfilled as pertinent VA and private medical records relevant to this matter have been requested or obtained and the Veteran was provided with a VA examination of the claims currently on appeal as requested in the Board's March 2012 remand.  The Board also requested in that remand that the Agency of Original Jurisdiction contact the Veteran and ask him to submit medical opinions and/or scientific studies to support his claim, pursuant to the provisions of 38 C.F.R. § 3.311(b)(4).  That provision permits VA to develop an applicant's claim as one based on exposure to ionizing radiation when the complained-of condition does not appear to be a radiogenic disease, but the applicant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  Id.  However, the Veteran did not reply to VA's March 2012 letter asking for these medical opinions and/or scientific studies in support of his claims.  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Therefore, the Board finds that the Agency of Original Jurisdiction has substantially complied with the Board's March 2012 remand instructions on developing documentary evidence.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

Additionally, in December 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the December 2011 hearing, the issues on appeal were identified as was the evidence in support of those claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate these claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the hearing was consistent with Bryant and complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate these claims based on the current record.  

The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including calculi of the gallbladder, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, calculi of the gallbladder, or gallstones, is a chronic disorder listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) potentially applies to this claim on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Veteran's claimed Barrett's esophagus is not a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply as to that claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of direct service connection on the merits, there generally must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background

The Veteran seeks service connection for the residuals of a gallbladder disorder and for Barrett's esophagus, both as due to exposure to ionizing radiation as a result of his active duty work as a fire control operator at a Nike-Hercules missile battery in Milwaukee, Wisconsin.  

According to his DD Form 214 the Veteran was a Nike-Hercules missile crewman during active service, which involved no duty overseas.  In his written statements and Board testimony, the Veteran explained that he was a Nike-Hercules operator in service and was stationed at the Nike missile site in Milwaukee, Wisconsin for about 33 months.  He said that he operated all of the radars, was a fire control operator, and performed daily, weekly, and monthly maintenance on the equipment.  He also testified that the Nike-Hercules missiles had atomic warheads and that he felt that he had significant exposure to ionizing radiation because of his military duties.  See hearing transcript at pp. 16-18.  Service personnel records show that the Veteran spent most of his active duty service at the Nike missile battery in Milwaukee.  

Service treatment records do not show any complaints of, or treatment for, the gallbladder or esophagus.  A May 1959 service treatment record shows a complaint of chest pain, especially in the morning.  It was noted this chest pain seemed to be associated with stretching, burning, etc., involving the thoracic cage.  Impression was anterior chest wall syndrome.  The Veteran's June 1960 discharge examination showed no abnormalities of the abdomen and viscera.  On his contemporaneous report of medical history, the Veteran apparently first checked the "yes" box indicating that he had pain or pressure in the chest; however, it appears he then tried to erase this mark and checked the "no" box.  

Post-service, private medical records dated in December 1969 and February 1970 noted that the Veteran was complaining of chest pain.  

A January 1977 private medical record noted that the Veteran still had a heavy feeling in his chest, but no pain.  

A December 1979 private medical record noted that the Veteran had diarrhea one week before.  

A March 1988 VA medical record noted the Veteran's cholecystectomy and ultrasound of the gallbladder after he presented with a progressive history of postprandial bloating, diarrhea, and crampy abdominal discomfort.  It was noted that an oral cholecystogram was performed at a private hospital, which apparently showed a large gallstone.  He was admitted to the VA hospital for a gallbladder sonogram and a possible cholecystectomy.  An ultrasound of the gallbladder showed a gallstone.  The pathologic report showed chronic cholecystolithiasis and cholesterolosis.  After removal of the gallbladder, the Veteran was told not to lift greater than 10 pounds or engage in strenuous activity until cleared by the clinic.  

A January 1998 X-ray study at St. Joseph Regional Medical Center of Northern Oklahoma indicated a short segment narrowing, distal esophagus, with smooth margins.  It was described as probably a benign stricture from acid reflux associated with a small hiatal hernia.  A barium tablet did not pass through this area which, according to this medical record, indicated that it was likely clinically significant.  It was noted worthwhile to pursue an endoscopy in order to further evaluate this area of the body.  

Private medical records dated in February 1998 show that the Veteran was seen for epigastric pain with dysphagia and to rule out cancer of the esophagus.  After gastric biopsy and EGD, moderate chronic superficial gastritis was diagnosed and hiatal hernia with severe reflux esophagitis.  It also was noted that the biopsy of the lower esophagus was consistent with Barrett's esophagus.  

A June 1998 VA medical record noted that the Veteran planned to do his regular follow-up for Barrett's esophagus at VA rather than at his private provider's.  It was noted that the diagnosis was made in February 1998 at the time of an endoscopy.  It also was noted that the Veteran was in no distress and that medications were prescribed.  

VA treatment records also noted that an EGD was done in February 1999 where a hiatal hernia and asymmetric Barrett's esophagus were found.  

According to VA treatment records associated with the claims file, the Veteran had an EGD done in May 2008 which showed a short segment Barrett's esophagus.  It was also noted that the Veteran was taking Omeprazole for his Barrett's esophagus, which controlled his symptoms.  

A February 2007 VA history and physical examination report contained no comments related to residuals of the Veteran's gallbladder surgery or related to his Barrett's esophagus.  

According to an April 2008 VA primary care record the Veteran denied any constipation or diarrhea.  

In a December 2011 statement, the Veteran asserted that his sons born in 1960 and 1962 were both born with birth defects that were more likely than not caused by his Nike-Hercules service and the hazards he was exposed to in military service.  On an attached page, he also claimed that all his doctors, including a VA doctor at the Tulsa clinic, told him that the only thing keeping his Barrett's esophagus from being cancerous was the medicine he took for over 35 years.  

During his December 2011 video conference Board hearing, the Veteran testified that he was sure his residuals from gallbladder surgery were due to ionizing radiation.  He said that he first went on sick call for his gallbladder and esophagus in May 1959 when he complained of chest pain.  He conceded he never complained about his gallbladder in service, only the "hurting" in his side and chest.  He also testified that a private doctor in Oklahoma treated him with over-the-counter medications from 1969 until his big gallstone was discovered in 1988.  At that time, he said that doctors told him it took 30 years to form and was not the usual cholesterol gallstone but a chemical gallstone.  They told him, he said, that he must have picked this up during his military service and he thought it all tied back to his May 1959 sick call in service.  He also testified that a VA doctor was not sure whether his gallstone was connected to ionizing radiation or to his symptoms in service, but commented that it was a "strange" gallstone.  See hearing transcript at pp. 8-11.  

The Veteran also testified that he believed his Barrett's esophagus was related to his May 1959 sick call and was linked to ionizing radiation and to the "unbearable" tension because of atomic weapons.  He conceded he was not treated for Barrett's esophagus until 1998, but when he left service he and his buddies were told that they could have health problems 30 or 40 years down the road.  He also testified that doctors told him that his Barrett's esophagus was linked to ionizing radiation or stress caused by his duties in service, but VA doctors were not supposed to put this in writing.  He also conceded that he had never been diagnosed with cancer of the esophagus, but said that every doctor he had said that the only thing keeping him from cancer developing from Barrett's esophagus was the medicine he took.  Id. at pp. 12-15.  

In an April 2012 signed statement, the Veteran claimed health problems as a result of not having a gallbladder, including weight gain.  He stated that he had gained 40 pounds.  He also said that if he did not watch his diet other problems could include: stomach pain and cramps, diarrhea or constipation, and his stools changing color.  He asserted that he would have health problems for the rest of his life without his gallbladder.  He also enclosed a color photograph of the gallstone removed in 1988 which appears to be larger than a U.S. quarter.  

The Veteran underwent a VA examination in April 2012.  He told the examiner that while in service he had pain in his chest and arm, but did not get any treatment.  He said that he had discomfort all the time, but did not go to sick call.  Since then he had problems and used to take Rolaids and Axid.  The Veteran said that he continued to have problems and in 1988 was found to have gallstones.  He had surgery to remove the gallbladder in March 1988 and showed the April 2012 examiner the gallstone.  The Veteran said that he currently did not have any problems, although he had occasional constipation and diarrhea and had gained 40 pounds.  When he had problems swallowing the Veteran said that he went to a private doctor and had an EGD and biopsy of the esophagus in 1998 which lead to a diagnosis of Barrett's esophagus.  He also had several EGDs done subsequently.  The Veteran complained that he still had problems swallowing and needed to eat slowly and chew his food thoroughly.  He said that he sometimes had stomach cramps and took daily medicine.  

The Veteran also told the examiner that he thought his gallbladder disease with gallstone and his Barrett's esophagus were due to radiation exposure in service and stress due to fear of an atomic bomb explosion while in service.  

On physical examination, the VA examiner noted the following symptoms: persistently recurrent epigastric distress and dysphagia.  There was no esophageal stricture or an acquired diverticulum of the esophagus.  The Veteran was well nourished, well developed and obese, and weighed 250 pounds.  An oblique old surgical scar was found in the right upper quadrant due to his earlier gallbladder surgery.  The examiner reported the results of laboratory testing and did not comment on any unusual outcomes.  The April 2012 VA examiner said that the Veteran's gallbladder disorder, diagnosed as status post cholecystectomy for cholelithisis, and small segment Barrett's esophagus had no impact on his ability to work.  

The April 2012 VA examiner opined that the Veteran's residuals of a gallbladder disorder and his Barrett's esophagus were less likely than not incurred in or caused by an in-service injury, event, or illness, including exposure to radiation, the stresses of Cold War service, and the complaint of chest pain in May 1959.  The VA examiner thought the gallbladder surgery was less likely related to radiation exposure from any radar apparatus because there is no etiological relationship between gallstones and radiation.  The VA examiner explained that the gallstone was less likely related to Cold War stresses because there is no etiological relationship between gallstones and stress and stress is not commonly considered a risk factor for gallstones.  Rather, the examiner stated that gallstones are mostly familial and related to age, obesity, decreased physical activity, increased lipids and liver disease and Crohn's disease.  The VA examiner said that the cholecystectomy was less likely related to the complaint of chest pain in service and did not begin in service because that pain involved the thoracic rib cage and was most likely muscular in nature.  The VA examiner noted that the symptoms of gallbladder disease were abdominal pain, bloating, nausea, vomiting, and diarrhea.  In addition, the Veteran did not receive any treatment for nor did he complain about any gastrointestinal disorder during service.  

The April 2012 VA examiner explained that the Barrett's esophagus was less likely related to exposure to radiation from radar apparatus because there is no etiological relationship between Barrett's esophagus and radiation.  The examiner stated that Barrett's esophagus was less likely related to the stresses of the Veteran's Cold War service because there is no etiological relationship between Barrett's esophagus and stress.  The examiner explained that Barrett's esophagus is mostly familial and common in male Caucasians.  It is related to erosive esophagitis and peptic stricture.  Finally, the VA examiner stated that the Veteran's Barrett's esophagus was less likely related to chest pain in service and did not begin in service because thoracic rib cage pain is most likely muscular in nature.  In addition, the Veteran did not receive any treatment for nor did he complain about any gastrointestinal disorder during service.  

Analysis

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  

Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  

Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but also must determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  "Radiation-risk activity" is also defined to mean certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain circumstances, service before January 1, 1974, on Amchitka Island, Alaska; or, in certain circumstances, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. § 7384l(14)).  See 38 C.F.R. § 3.309(d)(3)(ii).  

Although he worked as a fire control officer at a Nike-Hercules missile battery in Milwaukee, the Veteran's service treatment and personnel records associated with the claims file contain no indication that he was ever exposed to ionizing radiation.  The evidence does not show and the Veteran has not claimed participation in any of the above radiation-risk activities.  As the Veteran did not participate in a radiation-risk activity as defined by regulation, he is not a radiation-exposed veteran and the presumptive provisions of section 1112(c) and 38 C.F.R. § 3.309(d) are not available in this case.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  These are diseases in which the VA Secretary has determined that a positive association with radiation exposure exists.  The Board notes that even if the Veteran were considered a "radiation-exposed veteran" as defined in the regulations, neither gallstones nor Barrett's esophagus are included in the diseases listed in § 3.309(d), so the provisions of § 3.307 do not apply.  

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes the following: (i) all forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) non-malignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).  

The Board notes here that neither gallstones nor Barrett's esophagus is a disease listed in § 3.311(b)(2) as radiogenic.  Further, the United States Court of Appeals for Veterans Claims (Court) has taken judicial notice that radar equipment emits microwave-type non-ionizing radiation, which is not subject to review under the ionizing radiation statute and regulations.  See Rucker v. Brown, 10 Vet. App. 67, 69-72 (1997) citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984.  Non-ionizing exposure is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. § 3.309 and § 3.311.  

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the claimant's exposure to radiation.  Because it has not been established that the Veteran has a radiogenic disease, however, further development, such as obtaining a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) and requesting dose information, is not required under the provisions of 38 C.F.R. § 3.311(a)(2).  

When, as here, a claim is based on a disease other than one of those listed in § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  As noted above, the Veteran was requested in March 2012 to submit competent scientific or medical evidence that gallstones and Barrett's esophagus were radiogenic diseases, but he has not done so.  Accordingly, the Board finds that the provisions of § 3.311 do not apply.  

The key issue is whether the Veteran was exposed to ionizing radiation in service.  The evidence documents that the Veteran's in-service duties included performing maintenance on Nike-Hercules missile equipment, which was apparently a nuclear duty position.  The competent evidence does not suggest that the Veteran was exposed to significant levels of ionizing radiation as a result of this position, however.  The service personnel and treatment records reflect no findings, histories, or notations of such exposure.  They do not include any record of exposure to radiation (such as a DD Form 1141).  The Board acknowledges that the Veteran contends that he was exposed to radiation in service.  The Veteran is not competent to make such an assertion, however.  He has not indicated that he had any personal knowledge of radiation exposure or that he was told that he was exposed to radiation.  See 38 C.F.R. § 3.159(a)(2).  Rather, it appears that his assertion is based solely on his service in a nuclear duty position.  Mere service in a position that carries a possibility of radiation exposure is not actual, competent evidence of radiation exposure, however.  Thus, based on the absence of competent evidence of radiation exposure, service connection is not warranted based on the reported exposure to ionizing radiation.  

Service connection also may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this case, the Board finds that the evidence of record does not support a grant of service connection for either the residuals of a gallbladder disorder or for Barrett's esophagus on any other basis.  In this regard, the Board notes that there is no competent indication of gallstones or an esophageal disorder in service.  The gallstone and gallbladder were removed in 1988 and Barrett's esophagus was diagnosed in 1998.  Therefore, these disorders were not manifested until nearly 30 and 40 years after discharge from active duty.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There also is no competent indication of a medical nexus or relationship between the Veteran's residuals of a gallbladder disorder and his exposure to radiation, his experience of Cold War stress during service, or to his period of active duty, including his complaint of chest pain in May 1959.  

There also is no medical evidence in the record of a nexus or relationship between the Veteran's Barrett's esophagus and his exposure to radiation, his experience of Cold War stress during service, or to his period of active duty, including his complaint of chest pain in May 1959.  The Board notes in passing that a finding of Barrett's esophagus may not be a disability for purposes of VA compensation.  The Veteran's Barrett's esophagus is merely a finding on EGD, a diagnostic test, that may lead to disease.  In that way it is like hyperlipidemia for which VA has determined that service connection is not warranted.  However, for purposes of this adjudication, the Board will assume that Barrett's esophagus can be considered a disability as the April 2012 VA examiner indicated as much by delivering a medical opinion on the condition.  

The Board points out that neither the Veteran nor his representative has presented persuasive medical evidence or opinion in support of these claims and the medical opinions of the April 2012 VA examiner do not support that a relationship or nexus exists between these disorders and the Veteran's period of active service.  

In reviewing the Veteran's claims the Board has considered the assertions that the Veteran and his representative have advanced on appeal.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Veteran and his representative cannot establish a service connection claim on the basis of their assertions alone under the circumstances of this case.  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  

His contentions that his conditions on appeal might be related to chest pain in service or to radiation exposure from working at a Nike missile battery or to the stresses of being a member of the Armed Forces during the Cold War are not credible or persuasive in view of the fact that service treatment records never showed any injury or complaint regarding the gallbladder or esophagus.  In addition, the many private and VA physicians consulted over the years never entered in their records or correspondence that the Veteran's gallstones and Barrett's esophagus were the result of any incident in service.  While the Board does not doubt the sincerity of the Veteran's belief that his gallbladder and esophagus complaints are related to his period of active duty, and specifically to radiation exposure, these claims turn on medical matters: the diagnosis of any current disorder and a relationship to the Veteran's period of service.  

To the extent that the Veteran is able to observe and articulate the continuity of any disorder since service, these opinions are outweighed by the competent medical evidence of record.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of injury or disease to his gallbladder or esophagus in service) and post-service treatment records (showing treatment for these disorders years after discharge) outweigh the Veteran's contentions.  

Significantly, the Board points out that the April 2012 VA examiner considered the Veteran's statements, but found them unpersuasive in view of the medical evidence that was contrary to the Veteran's assertions.  The Board finds the Veteran to be competent and assumes him credible to state he has had certain gastrointestinal symptoms since service.  However, in view of the medical evidence as a whole and the negative VA medical opinions which took account of the Veteran's assertions, the Board does not find the Veteran competent to state that any putative injury in service to the gallbladder and esophagus is related to his currently diagnosed gallbladder and esophagus disorders.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a gallbladder or esophageal disorder that is related to active service is not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

Questions of medical diagnosis and causation are generally within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As lay persons without the appropriate medical training or expertise, the Veteran and his representative simply are not competent to render a probative (i.e., persuasive) opinion on such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the assertions of the Veteran and his representative in this matter simply do not constitute persuasive evidence in support of the Veteran's claims.  

For the foregoing reasons, the claims for service connection now on appeal must be denied.  In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  





ORDER

Service connection for the residuals of a gallbladder disorder, to include as due to exposure to ionizing radiation, is denied.  

Service connection for Barrett's esophagus, to include as due to exposure to ionizing radiation, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


